Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2864

                          MICHAEL B. MCGANN,

                        Plaintiff, Appellant,

                                     v.

               THOMAS R. EATON, SENATE PRESIDENT,
                  NEW HAMPSHIRE SENATE, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro,          U.S. District Judge]


                                  Before

                    Torruella, Selya and Lynch,
                          Circuit Judges.



     Michael B. McGann on brief pro se.
     Daniel J. Mullen, Associate Attorney General, and Kelly A.
Ayotte, Attorney General, on brief for appellees.



                            August 21, 2006
          Per Curiam.       Pro se appellant Michael B. McGann appeals

from the district court's order dismissing his 42 U.S.C. § 1983

complaint for failure to meet the jurisdictional requirements of

Heck v. Humphrey, 512 U.S. 477 (1994).      We must affirm if, viewing

all well-pleaded facts in the complaint as true and drawing all

reasonable inferences in appellant's favor, "it is transparently

clear that the complaint, in light of the facts alleged, engenders

no viable theory of liability."       Centro Medico del Turabo, Inc. v.

Feliciano de Melecio, 406 F.3d 1, 5-6 (1st Cir. 2005) (citing

Educadores Puertorriquenos en Accion v. Hernandez, 367 F.3d 61, 66

(1st Cir. 2004), and Blackstone Realty LLC v. F.D.I.C., 244 F.3d

193, 197 (1st Cir. 2001)).

          Appellant alleges a wide-ranging conspiracy, involving

named appellees and others, to cover up decades of allegedly

illegal lawmaking in the State of New Hampshire, which rendered

appellant's   indictment,    trial,    sentencing,   and   incarceration

unconstitutional and entitles him to damages under 42 U.S.C. §

1983.   In Heck v. Humphrey, the United States Supreme Court held

that "in order to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harms caused by actions

whose lawfulness would render a conviction or sentence invalid,"

the plaintiff must first prove that his conviction or sentence has

been "reversed, expunged, invalidated, or impugned by grant of a

writ of habeas corpus."     512 U.S. at 486-87, 489; see also Figueroa


                                   -2-
v. Rivera, 147 F.3d 77, 80-81 (1st Cir. 1998) ("the impugning of an

allegedly unconstitutional conviction in a separate, antecedent

proceeding is a prerequisite to a resultant section 1983 action for

damages") (emphasis removed).

            The record shows that appellant's direct appeal failed,

State of New Hampshire v. McGann, 514 A.2d 1247 (N.H. 1986), as did

his habeas petition, McGann v. Cunningham, No. 97-E-295 (Merrimack,

N.H. Superior Ct., Feb. 2, 1998), aff'd, Petition of Michael B.

McGann, No. 98-332 (N.H. Supreme Ct., Feb. 23, 1999).                 Having

failed to show that his conviction or sentence was set aside in a

separate,    antecedent     proceeding,   appellant's       current   action

"necessarily    impl[ies]    the   invalidity   of    his    conviction   or

sentence."     Heck, 512 U.S. at 487.     The Heck decision therefore

required that the district court "deny the existence of [this]

cause of action" and dismiss the complaint.          Id. at 489.

            The district court's order is affirmed.




                                    -3-